Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed September 8, 2018 and December 23, 2018 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  It is noted that the two foreign references have been listed on the Examiner’s Notice of References.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment where the inner core components comprising the embedded and articulate designs as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The disclosure is objected to because of the following informalities: on page 1, line 19, the language “remaining two joins” should be changed to “remaining two joints”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claims 8 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 7 states that embedded designs may be applied not only to the outer leather layer but also the inner core component.  Claim 7 lists multiple designs and also states that the designs may include graphics, sketches, phots, images, etc.  This limitation finds support on page 9 of the instant specification.  However, it is unclear how the inner core can comprise all of these designs including the graphics, sketches, phots, images as recited.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be 
In claim 1, the language “the already matched cut cork on either halves of the cork” lacks a proper antecedent basis.  The claim does not positively define the cork for the ball nor does it positively define the halves being formed from cork.  In line 6, the language “both” is indefinite in referring to a particular structure.  The claim define two magnets and two sides where either could be referred to as “both”.  The language “either sides” and “various separate portions of the ball” lacks a proper antecedent basis.  The language “the resultant deviation” lacks a proper antecedent basis.  Also, the language “this feature” is unclear in referring to a particular structure of the ball.  The language “the playing pitch” lacks a proper antecedent basis.  In lines 15 and 18, the language “it” should be replaced with the particular structure the claim is referring to.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is noted that claim 2 was examined without the additional physical features being positively recited as part of the structure of the ball.  The language “etc” is indefinite in positively defining additional structure for the fill materials.  The language “the specialized inner core”, “the sub-components” and “that inner core” lacks a proper antecedent basis.  Further, the limitation for the inner core to have different types, orientations, amounts of the materials used for the different portions of the sub-components is unclear in further defining the invention.  It is unclear how the material for the ball formed from cork as recited in claim 1 can be of different 
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is noted that claim 3 was examined without the additional materials being positively recited as part of the structure of the ball.  Further, the language “the inner core”, “the tiny, micro or nano level holes”, “the void spaces”, “the leather”, “This injected material” and “the required imbalance” lacks a proper antecedent basis.  The language “etc” is indefinite in positively defining additional structure for the required swing.  
Regarding claim 4, the language “various other material configurations” is indefinite in positively defining other configurations than leather.  The language “various portions” is indefinite in setting forth the locations of the stitching,  The language “the specialized inner core & swen seam materials” lacks a proper antecedent basis.  Further, the reference to claims 1, 2, 3 above” should be replaced with the particular structure of that claim.  The reference to the “CPU table as described in detailed description” is improper and should be removed from the claim.  The claim should instead recite the particular structure that is being relied upon from the Table.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Note MPEP 2173.05(s).  The general statement provided in claim 4 is indefinite as it is unclear if this functional recitation is being positively claimed.  Further, the reference to claims 1, 2 and 3 is improper and should be removed.  The language “the swen raised seam”, “the weights” and “the heavier side” lacks a proper antecedent basis.  Further, the quoted limitation is unclear in further defining the movement of the ball as it states that the movement of the ball is accomplished even if there were no dissimilarity between the weights on the two sides.  
In claim 5, the language “ISO” is unclear.  Further, the language “i.e.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  The language “the requirement” and “the force balance equation” lacks a proper antecedent basis.  The language “differences of weights of different portions” is unclear as the claim does not define different weights of different portions of the ball.  The language “deviation from the playing pitch” is unclear in defining a direction for the ball.  It is unclear how the ball would deviate from the playing pitch.  
Regarding claim 6, the phrase "such" and “etc” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further, the language “other constituent materials” is indefinite in setting forth other materials for the ball.  
Regarding claim 7, the language “may” is indefinite as it is unclear if the different lacquers and leathers are being positively recited.  The language “other geometrical figure designs” is indefinite in setting forth other geometrical designs for the ball.  The reference to claim 5 in the claim is improper and should be removed.  

Regarding claim 10, the claim does not end with a period.  The language “that side which wants to be heavier” and “the resultant magnetic field energy or mass” lacks a proper antecedent basis.  
Regarding claim 11, the reference to claim 4 is improper and should be deleted.  The language “the same features” is indefinite in positively defining features for the ball.  The language “the formula” lacks a proper antecedent basis.  Further, it is unclear what features are being brought to the formal or algorithm or computer programming from the ball as recited.  The phrase "etc" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
Regarding claim 12, the reference to the description is improper and should be removed.  Further, it is unclear what limitations from the description the claim is referring to.  The phrase "i.e." and “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The additional references to claims 1 and 2 and 1, 2 & 3 are improper and should be removed from the claim.  This claim is indefinite in setting forth any structure whatsoever for the ball.  The claim states that the technical features are 
Regarding claim 13, the phrase "such as"  and “etc” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further, this claim is indefinite in setting forth any additional structure for the innovative ball of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (2,277,057) in view of Pemmaraju (WO 2016/034998).  Regarding claim 1, Bach discloses a game ball construction comprising a single complete spherical ball having a pair of dissimilar spherical magnets attached to the ball.  Note Figure 9 showing the dissimilar magnets (44, 47).  The different shapes for the magnets obviously define differential weights for two sides of the ball and consequently differential magnetic field energy.  For example, the line as shown in the examiner’s notations identify two sides which will obviously have different weights and differential magnetic field energy.  

    PNG
    media_image1.png
    232
    425
    media_image1.png
    Greyscale

	Regarding the limitation for the ball to have distinct characteristics or resistances to the prevailing physical forces acting on the ball, Bach teaches for the magnets to influence the movement of the ball during the game.  Note column 1, lines 12-18.  The weight of the magnets will also obviously influence the movement of the ball during movement wherein the movement is towards the heavier side of the ball.  
Regarding the limitation for the time dependent differential mass due to the magnets, insofar as this limitation may be understood, the ball of Bach teaches the claim limitation.  For example, as the ball of Bach is moved the magnets due to their asymmetry will cause a differential mass that is time dependent.  
Regarding claim 2, it is noted that the language “such as” does not positively recite the listed features and thus, the physical features of the ball of Bach as modified by Pemmaraju (i.e., spherical, made from cork) meet the claim limitations.  Regarding the limitation for the inner core to have different types, orientations, amount of the materials used for the different portions, insofar as this limitation may be understood, the combination of Bach in view of Pemmaraju teaches the claim limitation.  Note Figure 9 of Bach showing a keeper or armature (45) that is formed with the ball.  The keeper and the cork define the sub-components that form the inner core and these sub-components are of different type and amount of material as recited. 
Regarding the limitation for the factors to be part of a method to determine the differences of densities between the shells and the cores on the two sides, insofar as this limitation may be understood, the ball of Bach in view of Pemmaraju meets the claim limitation.  It is noted that this limitation relates to the intended use of the ball.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the 
Regarding claim 3 and the limitation for the high precision injection of various types of materials, the combination of Bach in view of Pemmaraju meets this claim limitation by providing a ball formed from cork.  The cork material is obviously capable of being injected with various types of materials as recited and thus meets the claim limitation.  It is noted that the claim does not specifically define the holes within the ball and instead recites “will allow” which is met by the teachings of the combination.  
Regarding claim 4, this claim is met by the teachings of Bach in view of Pemmaraju as the ball is obviously capable of being covered in leather or other material configurations as recited.  It is noted that the claim does not positively define the material configurations or leather being stitched to various portions of the ball because it uses the language “shall be applied/interpolated to various other material configurations than leathers”.  This language merely suggests that the ball may be applied to other materials without positively defining those materials.  Thus, the teaching of Bach in view of Pemmaraju meets the claim limitation.  
Regarding the limitation for the CPU table, insofar as this language may be understood, the combination of Bach in view of Pemmaraju meets the claim limitation by providing the ball with the dissimilar magnets therein.  It is noted that the claim does not positively define the structure of the cricket ball including the seams and thus, the ball of the combination is considered to be meet the claim limitations.  
Regarding claim 5, insofar as this limitation may be understood, the ball of Bach in view of Pemmaraju teaches the claim limitations by providing a ball having a difference in weights between the two portions of the single spherical ball.  Note Figures 9 and 10.  Note also page 2, 

    PNG
    media_image2.png
    232
    494
    media_image2.png
    Greyscale

Regarding claim 6, insofar as this claim may be understood, the ball of the combination meets the claim limitations by providing a ball that is capable of being used for different sports such as lawn tennis or baseball.  
Regarding claim 7, the use of the language “may” does not positively define the limitations of the claim and thus, the ball of the combination of Bach in view of Pemmaraju meets the claim limitations.  
Regarding claim 8, insofar as this claim may be understood the combination of Bach in view of Pemmaraju meets the claim limitations.  It is noted that claim 8 does not specifically 
In the alternative, note paragraph [031] of Pemmaraju teaching that leather may be used for the game ball.  It would have bene obvious to one of ordinary skill in the art to provide a leather cover using only one type of leather material for the ball of Bach in order to provide a conventionally known outer cover for the game ball which simulates a cricket ball.  
Regarding claim 10, note Figure 9 showing the larger magnet (47) on one side of the ball.  Note the examiner’s notations on Figure 9 of Bach.  The resultant magnetic field energy shall be more on the side of the ball with the magnet (47) thereon as recited.  
Regarding claim 11, insofar as this claim may be understood, the ball of Bach in view of Pemmaraju meets the claim limitations by providing a ball whose features may be applied to a video game.  The examiner takes official notice that it is well known in the art of sports and games to incorporate the features of the game into a video game.  It would have been obvious to one of ordinary skill in the art to incorporate the features of the game as taught by Bach into a video game in order to provide an electronic version of the game.  
Regarding claim 12, insofar as this claim may be understood, the combination of Bach in view of Pemmaraju teaches the claim limitations by providing a ball that can be seen through the human eyes without visual aids.  
Regarding claim 13, insofar as this claim may be understood, the ball of Bach in view of Pemmaraju meets the claim limitations by providing a ball that is capable of being used on the moon depending on the value of acceleration due to gravity on the respective surface.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.